DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted July 19, 2021, has been reviewed by the examiner and entered of record in the file.  Claims 1, 4, 11, 12, 14, 16, and 17 are amended. Claims 3 and 5 are cancelled.
2.	Applicant previously elected Group I, claims 1-13.  Claims 14-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Claims 1, 3, 4, and 6-17 are present in the application. Claims 14-17 are withdrawn. Claims 1, 3, 4, and 6-13 are under examination in this office action.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on June 22, 2021 and October 12, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections - 35 USC § 112(b)
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-13 were previously rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	Claims 2 and 5 have been cancelled.  
(a)  Claim 1 was previously rejected as being indefinite regarding the recitation of “Montelukast.” Claims 3, 4 and 6-13 depend from claim 1.  In view of the amendments to remove the capitalization from all recitations of montelukast in the claims, Applicant’s arguments are persuasive and the previous indefiniteness rejection is overcome and is withdrawn.
(b)  Claim 11 was previously rejected as being indefinite regarding the following aspects:  it is not clear whether the claim is directed to a topical formulation comprising all of a), b), c) and d), or whether the claim is directed to one of a), b), c) or d).  Next, regarding b), c) and d), the recitation of "Example of Ingredient" renders the claim indefinite because it is unclear whether the ingredients listed below “Example of Ingredient” are part of the claimed invention, or if the claim includes ingredients that are not exemplified, thereby rendering the scope of the claim unascertainable.  
In view of the amendments to remove the recitation of “Example of” from each formation in clam 11, and to limit the claim to one formulation of a), b), c) or d), the previous indefiniteness rejection is overcome and is withdrawn.
Claim 13 was previously rejected as being indefinite regarding the limitation, "...wherein montelukast crystals are present in the formulation," which is confusing because it is not clear what is meant by the term "crystals." The term “crystals” is not a limiting element and does not adequately define a solid form or crystalline form of montelukast.  If Applicant intends to recite a polymorphic form, it is the XRDP or other IR spectrum data that distinguishes Applicant’s invention from other known forms and not the term "crystals." For example, without physical data such as XRDP data, melting point, DSC thermogram or IR spectrum data, it is impossible to distinguish the recited “crystals” form from any other crystalline form of the prior art.  Claim 13 does not contain any description or physical data that particularly points out and distinctly claims the product that Applicant regards as prepared by his invention.  Furthermore, if Applicant intends to recite a crystalline/ polymorphic form of montelukast in the recited topical formulation, a written description issue will arise, as there is no support for any crystalline/ polymorphic form in the instant disclosure.
	Accordingly, the limitation “wherein montelukast crystals are present in the formulation” has not been further treated on the merits. See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962). Broadest and reasonable interpretations (BRI) is applied.
Response to Arguments
7.	Applicant traverses this rejection, arguing that “the Office is reminded that MPEP 2111.01 provides a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. The focus of In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2d 1640, 1644 (Fed. Cir. 2010).”  Applicant alleges that claim 13 is not directed to any particular crystal structure or polymorphic form, but refers to the ordinary and customary meaning of the term crystal, i.e. “[a] person skilled in the art would understand that crystals can refer to solid particles formed by the crystallization process, e.g., a crystal in which the atoms are arranged in a repeating pattern.”
	Applicant's arguments have been fully considered but they are not persuasive.  
Applicant alleges that the recite term “crystals” refers to any solid crystalline form(s). Without physical data such as XRDP data, melting point, DSC thermogram or IR spectrum data, it is impossible to distinguish Applicant’s intended “crystals” form(s) from any other crystalline form(s) of the prior art, and preparing a crystalline form of any compound will cause a specific crystalline form, if in the metastable state, to always resort back to the most thermodynamically stable form. As claim 13 does not contain any description or physical data that particularly points out and distinctly claims the product there is no guarantee that Applicant’s crystalline form would remain stable under the recited conditions.  Thus Applicants cannot claim a distinct form if they have not provided sufficient evidence that their intended crystal form is the only form that could result from the crystallization process.  
Furthermore, claim 13 is directed to a formulation/ composition comprising montelulast, a gelling agent and water. Dissolving a specific crystalline form in water, creating an aqueous solution, would put the compound in its free form and not in a crystalline form with any specific X-ray diffraction pattern as claimed. In aqueous phases, all physical forms are amorphous.  Thus the metastable compound will resort 
	
Previous Claim Rejections - 35 USC § 102
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 1 and 2 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trivedi et al, WO 2007/126865 A2.  
	Claim 2 is cancelled.  Upon further consideration of the amendment to claim 1 (wherein the limitation of claim 5 is incorporated), Applicant’s arguments are persuasive and the previous anticipation rejection is withdrawn.
	 
Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-7, 10 and 13 were previously rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., WO 2007/126865 A2 (referred to as Trivedi et al.).
Claims 2 and 5 are cancelled. Claims 1 and 4 are amended. Claims 1, 3, 4, 6, 7, 10 and 13 remain rejected.
	Instant claim 1, as amended, is directed to a topical formulation comprising:
(a) 	about 0.5% w/w to about 10% w/w montelukast or a pharmaceutically acceptable salt thereof;
(b) 	a gelling agent; 
(c)	water;
(d)	an antioxidant (claim 9); and
(e)	a preservative (claim 10);
wherein the pH of the formulation is less than 6 (more specifically, between 5 and 6 (claim 6)).

	Trivedi et al. teach a nasal spray, nasal drops and eye drops (i.e., topical formulations) comprising 1.1% w/w montelukast sodium, the gelling agent hydroxypropylmethyl cellulose, water, the antioxidant citric acid, and the preservative EDTA, wherein the “pH is… adjusted to… 6.8 + 0.4” (see page 8, Paragraphs 0035-0036). Trivedi et al teach a topical formulation comprising Montelukast in Example 1, which comprises: 
1 g in 90 g water (i.e., 1.1%) montelukast sodium; 
HPMC (i.e., a gelling agent);
Water;
EDTA (a preservative (see paragraph 0014))
Benzalkonium chloride (preservative (see paragraph 0014));
Citric acid (buffer (see paragraph 0026)),
buffer (see paragraph 0026)),
wherein the “pH is… adjusted to… 6.8 + 0.4.”
As such, the topical formulation of Example 1 of Trivedi et al. differs from the instantly claimed topical formulation in that Example 1 has a pH of 6.4 to 7.2, as opposed to between 5 and 6, as instantly claimed.
Yet, as further taught by Trivedi et al., it is also possible “to adjust the formulation to a pH value of 5.5 to 7.5, preferably 6.0 to 7.1” (see paragraph 0026), which encompasses the scope of “less than 6” as required by claim 1, and “the range of 5 to 6,” as required by claim 6.  
As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
Accordingly, claims 1, 6 and 10 are rejected as prima facie obvious.

Instant claim 3 is drawn to the formulation of claim 1, wherein the concentration of montelukast is 5 % w/w.
Yet, as further taught by Trivedi et al.,”[t]he formulations of the invention… contain 0.0001 to 10… in particular, 0.001 to 5% (weight to weight) of montelukast” (Paragraph 0015), which is within the scope of “5%” as required by instant claim 3.  
As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
As such, claim 3 is also rejected as prima facie obvious.
	Instant claim 4 is drawn to the formulation of claim 1, wherein between about 0.5% to about 1% of montelukast is deposited within the skin following topical application.
	However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
	It is noted that claim 4 does not recite any specified area of topical application and time needed for “deposited within the skin”.
	
As such, claim 4 is also rejected as prima facie obvious.
Instant claim 7 is drawn to the formulation of claim 1, further comprising a water miscible organic solvent.   
Yet, as further taught by Trivedi et al, several acceptable solvents are taught in paragraph [0013], e.g. the water miscible organic solvents: “water, water containing physiologically relevant salt (e.g. Sodium or potassium chloride), saturated aliphatic mono and polyvalent alcohols which contain 2-4 carbon atoms (for example ethanol, propanol, 1,2-propylene glycol (glycerine), liquid polyglycols…”.  Based on the teachings of Trivedi et al, it would be obvious to one skilled in the art to combine Montelukast with an added water miscible organic solvent particularly when such solvents are known and discussed by Trivedi et al.
As such, claim 7 is also rejected as prima facie obvious. 

Instant claim 13 is drawn to the formulation of claim 1, further comprising wherein the montelukast is homogenously suspended (the limitation “wherein montelukast crystals are present" is presently withdrawn, please refer to the above rejection under 35 USC 112(b)).
Yet, as further taught by Trivedi et al., formulations of the invention (solutions, suspensions, oily solutions or suspensions, ointments, emulsions, microemulsions, micellar solutions, creams, gels, aerosol dosage) containing Montelukast are taught in paragraph [0015 on page 4]. There is no indication that the formulation disclosed by Trivedi et al. is a heterogeneous suspension.
As such, claim 13 is also rejected as prima facie obvious
	Regarding the recitation of the intended use of the topical formulation in lines 2-3 of instant claim 1: “for the treatment of atopic dermatitis,” the claim is directed to a topical pharmaceutical composition, and while the use of a descriptive clause, i.e. “for the treatment of…,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
	Regarding the additional ingredients in the formulation taught by Trivedi et al, claim 1 recites the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).
	 
Response to Arguments
10.	Applicant traverses the obviousness rejection over Trivedi et al, arguing that when claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, (CCPA 1976). Applicant argues that they can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing "(1) [t]hat the prior art taught away from the claimed invention...or (2) that there are new and unexpected results relative to the prior art." Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004). Applicant alleges that (1) the cited document teaches away from the claimed invention, and (2) the claimed formation has new and unexpected properties in view of 

Applicant argues the following points: 
	i. 	“Trivedi disclosure is directed to nasal formulations which are distinctly 	formulated. 
While Trivedi in a single instance reports a nasal formulation to a pH of 5.5 to 7.5 ([0026]), the disclosure as a whole indicates the preferred pH range is 6.0 to 7.1. ([0026]), 6.4 to 7.2 ([0036]) and 6.8 ([0045]). These pH ranges are suitable for nasal delivery, but are less suitable for topical delivery. The present claims are directed to a topical formulation comprising montelukast. The term "topical" formulation as used in the present invention refers to penetration of the active agent through the epidermis and into the dermis, i.e., the skin. See, e.g., [0032] of the published US application. Trivedi includes the word "topical" twice in its specification, but uses the term in a different context, i.e., for nasal delivery.”

	Applicant's arguments have been fully considered but they are not persuasive. Regarding Applicant’s argument that Trivedi teaches away from the claimed invention because Trivedi does not exemplify topical administration, i.e., through the epidermis into the dermis, the examiner refers to MPEP 2141.02 VI, Allied Erecting v. Genesis Attachments, 825 F.3d 1373,1381,119 USPQ2d 1132,1138 (Fed. Cir. 2016). (“Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine,’" (quoting Medichem, SA. v. Rolabo, S.L., 437 F.3d 1157,1165, 77 USPQ2d 1865,1870 (Fed Cir. 2006) (citation omitted)). Thus, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." In re Fulton, 391 F.3d 1195,1201,73 USPQ2dii4i, 1146 (Fed. Cir. 2004). In this case, the fact that the pH ranges taught by Trivedi are suitable for nasal delivery, and are less suitable for topical delivery, does not discredit the previous teaching of the topical formulation comprising montelukast, a gelling agent and water in a concentration and pH range that reads on instant claim 1. While it is acknowledged that the discovery of a new use for an old composition or structure based on unknown properties of the composition or structure might be patentable to the discoverer as a process of using (See In re Hack, 245 F.2d 246 (CCPA 1957), a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the purpose of the “topical” formulation is considered a latent property of the known composition disclosed by Trivedi and the alleged unexpected result does not confer patentability.

ii.	“Topical administration of the claimed formulation is effective for treatment of atopic dermatitis. 
Topical formulations comprising montelukast at a pH of less than 6.0 as presently claimed were not known previously. Applicant has found that the claimed montelukast topical formulations with a pH lower than 6 is effective when administered to the skin for treatment of atopic dermatitis. The Office's attention is directed to Example 15 of the captioned application, which demonstrates the efficacy of the claimed formulation in the treatment of atopic dermatitis, and Example 16, which shows the claimed formulation showed higher depositions in the stratum corneum. The cited document does not disclose or suggest a formulation with the recited features. Applicant reiterates that Trivedi does not teach a topical formulation comprising montelukast with a pH less than 6 and specifically teach toward adjusting formulations so that pH is preferably higher than 6. Currently amended claim 1 recites a topical formulation comprising montelukast having a pH value less than 6. As the formulation of Trivedi is directed to a distinct mode of administration,Page 14 of 17Attorney Docket No. 0116-0002US2 Application No.: 16/738,482a person of ordinary skill in the art would not be motivated or have any rationale to significantly lower pH to arrive at the claimed formulation comprising montelukast. As such, any prima facie case of obviousness has been rebutted by the unexpected efficacy of topical administration.” 
	Applicant's arguments have been fully considered but they are not persuasive. Regarding Applicant’s argument that Trivedi teaches away from the claimed invention because Trivedi does not exemplify a topical formulation comprising montelukast with a In re Fulton, 391 F.3d 1195,1201,73 USPQ2dii4i, 1146 (Fed. Cir. 2004). In this case, the fact that Trivedi discloses a pH range of 5.5-7.5 in paragraph [0026] on page 6, but does not specifically exemplify a composition having a pH of less than 6 does not discredit the previous teaching of the topical formulation comprising montelukast, a gelling agent and water in a concentration and pH range that reads on instant claim 1. While it is acknowledged that the discovery of a new use for an old composition or structure based on unknown properties of the composition or structure might be patentable to the discoverer as a process of using (See In re Hack, 245 F.2d 246 (CCPA 1957), a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the claim would have been obvious since the recited composition was known in the prior art and one skilled in the art could have administered said composition by known methods (since without further limitation added to the claim, a “topical” composition embraces intranasal) and the composition KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. 	“A pH less than 6 is critical to the chemical stability of montelukast formulations. 
Applicant found that the featured montelukast formulation with a pH value of less than 6 was critical for the stability of topical montelukast formulations. Applicant directs the Office's attention to the Declaration of Vered Rosenberger under 37 C.F.R. § 1.132 submitted herewith ("Declaration"). The Declaration provides evidence that levels of Impurity C and total impurities were higher in montelukast formulations at pH 7.3 and pH 8.8 than were in a montelukast formulation at pH 5.6. See Declaration, Tables 1-3. Montelukast formulations with a pH of less than 6 is critical for the chemical stability of the montelukast active ingredient. Nothing in Trivedi appreciates the benefit of stability of montelukast formulations with a pH less than 6. "One of skill in the art could not have predicted that a montelukast formulation with a pH of less than 6, would be effective for the treatment of atopic dermatitis AND provide chemical stability." See Declaration, Table 1-3. Thus, any prima facie case of obviousness is overcome by the unexpected results.”

prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has provided factual evidence in the Declaration which establishes unexpected results of the claimed invention, i.e. in montelukast formulations at pH 7.3 and pH 8.8, levels of Impurity C and total impurities were higher than in a montelukast formulation at pH 5.6. However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness, since the 1.132 Declaration provides unexpected results in Table 1 at page 3, however the concentration of montelukast employed in Formulation 1 has not been incorporated into the claims (i.e. claim 1 recites a broad range of from about o.5 % w/w to about 10% w/w), and Formulation 1 has a pH of 5.6, which is narrower than the recited range of “less than 6.”


11.	Claims 1, 8, 9, 11, and 12 were previously rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al., WO 2008/105803 A1 (listed on the IDS filed on 01/22/2020).
	Upon further consideration of Applicant’s amendatory changes to incorporate the limitations of claim 2 into claim 1, the previous obviousness rejection over Schlesinger et al is withdrawn. 
However, in view of said amendments, a new ground(s) of rejection is made over Trivedi et al in view of Schlesinger et al, please see below.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1, 8, 9, 11, and 12 were previously rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al, WO 2007/126865 A2, in view of Schlesinger et al., WO 2008/105803 A1 (listed on the IDS filed on 01/22/2020).
	In view of Applicant’s amendments to claim 1, the rejection of claim 1 is withdrawn. 
	Claim 1 is addressed in detail in the 35 USC 103 rejection, above.
	Claim 8 is drawn to the formulation of claim 1, further comprising a penetration enhancer. 
	The topical formulation of Example 1 of Trivedi et al. differs from claim 8 in that Example 1 does not specifically teach a penetration enhancer.
Schlesinger et al., a topical dosage form comprising a leukotriene receptor antagonist, specifically naming montelukast or a pharmaceutically acceptable salt thereof is taught in paragraphs [0023]-[0024], for the treatment of atopic dermatitis (see paragraph [0029], line 14), and teach additional components including excipients, solvents, permeation enhancers, emulsifiers, antioxidants, chelating agents, paraben preservatives, gelling agents, occlusive ingredients, oils, lubricants and pH adjusters in paragraphs [0031]-[0046]. Schlesinger et al discuss various permeation enhancers in paragraphs [0031], [0033] to [0037]. Based on the combined teachings of Trivedi et al and Schlesinger et al, it would be obvious to one skilled in the art to combine Montelukast with an added penetration enhancer particularly when such enhancers are known and discussed by Schlesinger et al.
As such, claim 8 is also rejected as prima facie obvious.

Claim 9 is drawn to the formulation of claim 1, further comprising a penetration enhancer. 
The topical formulation of Example 1 of Trivedi et al. differs from claim 9 in that Example 1 does not specifically teach an antioxidant.
Yet, as further taught by Schlesinger et al, additional components including excipients, solvents, permeation enhancers, emulsifiers, antioxidants, chelating agents, paraben preservatives, gelling agents, occlusive ingredients, oils, lubricants and pH adjusters, are taught in paragraphs [0031]-[0046]. Schlesinger et al discuss employing an antioxidant in paragraph [0033] lines 10-11, paragraph [0034] line 16, paragraph [0035] lines 11-12, paragraph [0036] lines 15-16. Based on the combined teachings of Trivedi et al and Schlesinger et al, it would be obvious to one skilled in the Schlesinger et al.
As such, claim 9 is also rejected as prima facie obvious.


 	Claims 11 and 12 are drawn to the formulation of claim 1, further comprising the specific ingredients named in tables a), b), c) or d).
	The topical formulation of Example 1 of Trivedi et al. differs from claims 11 and 12 in that Example 1 does not specifically teach the ingredients named in tables a), b), c) or d).
	Yet, as further taught by Schlesinger et al, additional components including excipients, solvents, permeation enhancers, emulsifiers, antioxidants, chelating agents, paraben preservatives, gelling agents, occlusive ingredients, oils, lubricants and pH adjusters, are taught in paragraphs [0031]-[0046]. Schlesinger et al discuss suitable solvents, e.g. water and alcohols in paragraph [0042].  Schlesinger et al teach paraben preservatives (paragraph [0032], lines 13-16).  Schlesinger et al teach penetration enhancers, e.g. DMSO (see paragraph [0042], line 6.  Schlesinger et al discuss suitable gelling agents in paragraphs [0037]-[0039], e.g. carbopol in line 6 of paragraph [0038] on page 12, and hydroxyethyl-cellulose in line 3 of paragraph [0039]. Schlesinger et al teach a pH adjusting agent in paragraph [0034] line 4.  Schlesinger et al teach suitable emulsifiers in paragraph [0041].  Schlesinger et al discuss employing a chelating agent, lubricant and antioxidant in paragraph [0033] lines 10-11, paragraph [0034] line 16, paragraph [0035] lines 11-12, paragraph [0036] lines 15-16.
claim 12, Schlesinger et al teach that the active ingredient is present in an amount of from 1 to 99% by weight/weight of the formulation (see paragraph [0024], line 6). The prior art does not disclose the exact claimed weight values of formulations a), b), c) and d) of claim 12, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness, In re Peterson. 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this regard, Schlesinger et al teach that “In one embodiment of the present invention, the oil phase may be comprised of petrolatum and a fatty alcohol such as cetyl or stearyl alcohol. In another embodiment of the present invention, the aqueous phase may exceed the oil phase in volume, and may contain a humectant. In another embodiment of the present invention, the emulsifier in a cream formulation may be a nonionic, anionic, cationic or amphoteric surfactant. For an oil-in-water emulsion, the water phase of the cream may contain between about 20 and about 60% w/w of water, between about 1 and about 15% w/w of at least one emulsifier, up to about 50% w/w of an oil phase, and up to about 1 % w/w of a preservative such as a paraben. The oil phase of the cream may contain up to about 40% w/w of a solvent, up to about 15% w/w of at least one emulsifier, up to about 40% w/w of an oil phase, and up to about 1 % w/w of a preservative such as a paraben” (see paragraph [0032]). The oil phase of the lotion may contain up to about 40% w/w of at least one solvent such as glycerin and cetyl alcohol, up to about 10% w/w of an absorbent base such as petrolatum, up to about 5% w/w of an antioxidant such as isopropyl palmitate, up to about 5% w/w of an oil phase such as dimethicone, and up to about 1 % w/w of a preservative such as a paraben ” (See [0034]). In some embodiments, the topical formulation of the invention comprises a polar aprotic solvent, preferably selected from any one or more of the Dimethylsulfoxide is most preferred. The amount of the solvent in the topical formulation is preferably about 25-90% by weight, more preferably about 50-80% by weight, based on the total weight of the excipients in the formulation (i.e., not including the active agent(s)) (See paragraph [0042].
	Regarding the concentrations of the additional recited ingredients in instant claim 12, normally it is to be expected that a change in concentration would be a patentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular changes claimed produce a new and unexpected result which result is different in kind and not merely in degree from the results of the prior art.  Such ranges are termed "critical" ranges, and the Applicant has the burden of proving such criticality.  However, even if Applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Thus, based on the teachings and recitations of Trivedi et al in view of Schlesinger et al, it would be obvious to one skilled in the art to employ montelukast with the added recited ingredients in a topical formulation useful in the treatment of atopic dermatitis, particularly when all ingredients/elements are known and discussed by Schlesinger et al. One skilled in the art would expect that a topical formulation comprising montelukast combined with various additional elements that are known in the art and disclosed by Shlesinger et al would yield predictable results, i.e. a topical formulation useful for treating the known dermatological condition atopic dermatitis.
claims 11 and 12 are also rejected as prima facie obvious.

Response to Arguments
Applicant traverses the obviousness rejection over Schlesinger et al, arguing that “[c]laim 1 has been amended to recite the features of claim 2, which was not rejected in view of Schlesinger. In view of the foregoing remarks, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. 103.”
Applicant's arguments have been fully considered but they are not persuasive.
Applicant has not addressed the previous rejection of claims 8, 9, 11, and 12 over Trivedi et al in view of Schlesinger et al, the rejections of claims 8, 9, 11 and 12 are maintained.

Previous Double Patenting Rejections
13.	Claims 1-4, 7, 8, 10 and 13 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,548,837 B1. 
	Claim 2 is cancelled.
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1, as amended, recites a topical formulation comprising about 0.5 % w/w to about 5 % w/w montelukast or a pharmaceutically acceptable salt thereof, a gelling agent and water for the treatment of atopic dermatitis. Instant claim 3 recites the topical formulation of claim 1, wherein the concentration of montelukast or a pharmaceutically acceptable salt is 5 %w/w. Instant claim 4 recites recites the topical formulation of claim 1 wherein between about 0.5% to about 1% of claim 7 recites the topical formulation of claim 1, wherein the formulation further comprises a water miscible organic solvent.  Instant claim 8 recites the topical formulation of claim 1, wherein the formulation further comprises a penetration enhancer. Instant claim 10 recites the topical formulation of claim 1, wherein the formulation further comprises a preservative. Instant claim 13 recites the topical formulation of claim 1, wherein the montelukast is homogenously suspended in the formulation (the limitation “wherein montelukast crystals are present" is presently withdrawn, please refer to the above rejection under 35 USC 112(b)).
	Claim 1 of the prior ‘837 patent recites a method of treating atopic dermatitis, comprising the step of: administering a homogeneous topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof and at least one gelling agent selected from the group consisting of hyaluronic acid and a salt thereof, a cellulose derivative, a carbomer, and a polymer of acrylic acid, to a patient in need, wherein the concentration of Montelukast is from about 0.5% weight/weight to about 10% weight/weight. Claim 2 recites the method of claim 1, wherein Montelukast is essentially suspended or is solubilized in the formulation. Claim 3 recites the method of claim 1, wherein the concentration of Montelukast or a pharmaceutically acceptable salt is between about 5% w/w to about 10% w/w. Claim 4 recites the method of claim 1, wherein between about 0.5% to about 1% of Montelukast is deposited within the skin following topical application. Claim 5 recites the method of claim 1, wherein the formulation further comprises a water miscible organic solvent.  Claim 6 recites the method of claim 1, wherein the formulation further comprises a penetration enhancer. 
	The instant claims simply claim the same topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof (drafted in terms of its future intended use), that is recited in the method of treatment claims of the ‘837 patent. Nothing unobvious is seen in one of skill in the art preparing the topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof, with the same ingredients and in the same concentration range that is previously taught and recited in the ‘837 patent.
Response to Arguments 
14.	Applicant has requested that this rejection be held in abeyance until a final disposition of the claims is determined. 
	Accordingly, the previous double patenting rejection of clams 1, 3, 4, 7, 8, 10 and 13 is presently maintained.

Conclusion
15.	In conclusion, claims 1, 3, 4, and 6-17 are present in the application.  Claims 14-17 are currently withdrawn from consideration. Claims 1, 3, 4, and 6-13 are rejected.  No claim is presently allowable.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611